NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1



                    United
                     To be citedStates       Court
                                 only in accordance      of R.Appeals
                                                    with Fed.  App. P.
                            32.1Not to be cited per Circuit Rule 53
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                              Submitted September 20, 2007∗
                                 Decided October 2, 2007


                                             Before

                       Hon. FRANK H. EASTERBROOK, Chief Judge

                       Hon. JOEL M. FLAUM, Circuit Judge

                       Hon. ANN CLAIRE WILLIAMS, Circuit Judge



No. 07-2124
                                                              Appeal from the United
UNITED STATES OF AMERICA,                                     States District Court for the
     Plaintiff-Appellee,                                      Western District of
                                                              Wisconsin,
               v.
                                                              No. 05 CR 45
CANDACE R. RADERMACHER,                                       Barbara B. Crabb,
     Defendant-Appellant.                                     Chief Judge.



                                              Order

       After Candace Radermacher began to serve her sentence of 360 months’
imprisonment, the United States sponsored a reduction on account of substantial
assistance that Radermacher had provided. See Fed. R. Crim. P. 35(b). The district
judge reduced her sentence to 188 months, and she contends on this appeal that the
reduction should have been greater.

       As we held in United States v. McDowell, 117 F.3d 974, 977 (7th Cir. 1997), a


       ∗ This successive appeal has been submitted to the original panel under Operating
Procedure 6(b). After examining the briefs and the record, we have concluded that oral argument is
unnecessary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 07-2124                                                               Page 2


defendant has no legal entitlement to a favorable exercise of discretion on a motion
under Rule 35(b), and there is accordingly no appellate jurisdiction to review the
amount of the reduction.

       The United States proposed a reduction equivalent to 5 levels below level 43,
which had been the offense level calculated at sentencing. The district court
concluded that Radermacher’s assistance was worth 7 levels rather than 5 and
recalculated a sentencing range of 188 to 235 months for a level 36 offense, then
selected the bottom of that range. Radermacher argues that the judge should have
subtracted 7 from 42 rather than 43 levels, because by imposing the 360-month
sentence the judge already had deducted 1 level (for level 43’s guideline is life
imprisonment). The judge responded that she had not changed Radermacher’s level
when imposing the 360-month sentence but had simply given a below-Guideline
sentence.

        How best to characterize what happened when Radermacher was sentenced
is irrelevant, however. Whether the judge deducted 6 levels (starting at 42), or 7
(starting at 43), does not affect any of Radermacher’s legal rights. Either 6 or 7
exceeds the prosecutor’s proposal of a 5-level benefit, and defendants don't have any
right even to what the prosecutor proposes. The district judge would have been
entitled to reject the prosecutor’s proposal altogether, or to reduce the sentence by a
single month, without violating any rule of law. An argument that the actual 172-
month reduction is “too little” is not a colorable legal claim, and appellate judges are
not entitled to substitute their discretion for the district judge’s.

      The appeal is dismissed for want of jurisdiction.